Case 19-10166 Doc 4 Filed 01/21/19 Entered 01/21/19 08:17:34 Main Document Page 1 of 2

 

 

Certificate Number: 15317-LAE-CC-032183148

VANTAGE AA

17-LAE-CC-032183 14

CERTIFICATE OF COUNSELING

I CERTIFY that on January 20, 2019, at 2:52 o'clock PM PST, Alicia A Belsom
received from Access Counseling, Inc., an agency approved pursuant to 11 U.S.C.
§ 111 to provide credit counseling in the Eastern District of Louisiana, an
individual [or group] briefing that complied with the provisions of 11 U.S.C. §§
109(h) and 111.

 

 

 

A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan 1s attached to this certificate.

 

 

This counseling session was conducted by internet.

Date: January 20, 2019 By: /s/Glenn Crisostomo

 

 

Name: Glenn Crisostomo

Title: Counselor

 

* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of

 

 

counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).

 

 

 

 

 

 
Case 19-10166 Doc 4 Filed 01/21/19 Entered 01/21/19 08:17:34 Main Document Page 2 of 2

 

 

Certificate Number: 15317-LAE-CC-032183178

153 8

17-LAE-CC-03218317

CERTIFICATE OF COUNSELING

I CERTIFY that on January 20, 2019, at 3:01 o'clock PM PST, Christopher M
Belsom received from Access Counseling, Inc., an agency approved pursuant to
11 U.S.C. § 111 to provide credit counseling in the Eastern District of Louisiana,
an individual [or group] briefing that complied with the provisions of 11 U.S.C.
§§ 109(h) and 111.

 

 

 

 

 

 

A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.

This counseling session was conducted by internet.

Date: January 20, 2019 By: /s/Glenn Crisostomo

 

Name: Glenn Crisostomo

Title: Counselor

* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. $§ 109(h) and 521(b).

 

 

 

 

 

 

 
